Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered October 20, 2003, convicting defendant, after a jury trial, of two counts of forgery in the second degree and two counts of offering a false instrument for filing in the *370first degree, and sentencing him, as a second felony offender, to an aggregate term of 4 to 8 years, unanimously affirmed.
Defendant applied for food stamp benefits under his own name and two names that he had assumed. He was properly convicted of forgery in the second degree because, although there is no evidence that the two assumed names were names of actual persons distinct from him, defendant’s use of the assumed names to file three separate applications was “accompanied by a fraudulent design” to gain three times the benefits to which he was entitled (People v Briggins, 50 NY2d 302, 307 [1980]; see e.g. People v Williams, 265 AD2d 826 [1999], lv denied 94 NY2d 868 [1999]; People v Tagliamonte, 78 AD2d 565 [1980]; Matter of Neuwirth, 39 AD2d 365, 368 [1972]).
Defendant was properly convicted of offering a false instrument for filing because his use of assumed names, different addresses, and different Social Security numbers on two food stamp applications constituted false statements or information within the meaning of Penal Law § 175.35, and evinced defendant’s knowledge that the applications contained such false recitals and his intent to defraud.
We have considered and rejected defendant’s remaining claims. Concur—Tom, J.P., Andrias, Ellerin, Nardelli and Sweeny, JJ.